Citation Nr: 1442104	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for right patella dislocation for that portion of the appeal period prior to April 9, 2008.

2.  Entitlement to a rating greater than 10 percent for right knee degenerative joint disease for that portion of the appeal period prior to April 9, 2008.

3.  Entitlement to a rating greater than 30 percent for right total knee arthroplasty for the period from June 1, 2009 to October 31, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1980 and from February 1981 to September 1982.  A September 2009 Administrative Decision determined that the period of service from August 1972 to August 1980 was honorable for VA purposes.  The period of service from February 1981 to September 1982 was considered dishonorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 20 percent rating for right patella dislocation and a separate 10 percent rating for right knee degenerative joint disease.  

In May 2008, the Veteran disagreed with the decision.  He also filed a claim for a temporary 100 percent under 38 C.F.R. § 4.30 based on the need for convalescence following a right total knee arthroplasty on April 9, 2008.  

In December 2008, the RO increased the rating for the right knee disability, now characterized as right total knee arthroplasty, to 100 percent effective April 9, 2008.  A 30 percent rating was assigned from June 1, 2009.  A Statement of the Case was furnished at that time and the Veteran perfected this appeal.  

In September 2009, the RO in pertinent part, proposed to sever service connection for the right knee disability.  The Veteran requested a predetermination hearing, but subsequently withdrew that request.  In August 2010, the RO severed service connection for the right knee disability effective October 31, 2010.  The Veteran disagreed with the decision and a Statement of the Case was furnished in June 2014.  The Veteran did not perfect an appeal of this issue and it is not for consideration.  

In light of the rating actions during the appeal period, the Board has phrased the issues as stated above.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2009 VA Form 9, the Veteran requested a travel board hearing.  The VA Form 8, Certification of Appeal, indicates that the hearing request was withdrawn.  On review of the file, the Veteran withdrew his request for the predetermination hearing that was scheduled in June 2010 as concerned the severance issue.  The Board is unable to locate any statements from the Veteran indicating that he no longer wanted a travel board hearing in connection with his appeal for increase.  

Under these circumstances, the appeal must be remanded so that the Veteran can be scheduled for the requested hearing.  The Board notes, however, that a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection.  See 38 C.F.R. § 3.400(o)(1) (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a travel board hearing at the appropriate RO.  The Veteran and his representative should be provided reasonable advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



